Per Curiam.

Shortly after the trial of this case had begun defendant’s counsel made a request in reference to the production in court of some of the goods affected, prefaced by the remark that he asked this in the interests of justice. Whereupon the judge below, for reasons that are not apparent in the record, responded in words that apparently constituted a reflection upon both defendant’s counsel and his father. Defendant’s counsel protested in a perfectly respectful manner and the court thereupon granted the request. The instance was wholly regrettable, but we do not think that it can be said to have thus been closed. The effect upon both court and counsel was manifestly prejudicial. Similar instances have been occasionally noted, and the reasons for reversing a judgment under such circumstances have been elaborately discussed in Bolte v. Third Ave. R. R. Co., 38 App. Div. 234. See, also, People v. Naimark, 154 App. Div. 760; Porter v. Ninth Ave. *532R. R. Co., 119 Misc. Rep. 704; Moscahlades v. Montagnino, 172 N. Y. Supp. 332; Carroll v. Blum, 157 id. 7; Bennett v. Harris, 68 Misc. Rep. 503.
We are of opinion that the judgment should be reversed and a new trial ordered, without costs of appeal to either party.
All concur; present, Bijur, Mullan and Levy, JJ.
Judgment reversed and new trial ordered.